DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant's amendment, filed on 04/29/2020, is acknowledged.

3.  Claims 19-36 are pending and being acted upon presently.


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restrictions

4.  Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


5.  In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 19-27, drawn to a method of treating cancer in a subject in need thereof, the method comprising inhibiting or reducing sialylation of specifically Mesenchymal Stromal Cells (MSCs) of the subject, comprises administering a sialyltransferase inhibitor.

Group II, claims 19, 28-31, drawn to a method of treating cancer in a subject in need thereof, the method comprising inhibiting or reducing sialylation of specifically Mesenchymal Stromal Cells (MSCs) of the subject, comprises administering a sialidase.

Group III, claims 19, 32-33, drawn to a method of treating cancer in a subject in need thereof, the method comprising inhibiting or reducing sialylation of specifically Mesenchymal Stromal Cells (MSCs) of the subject, comprises administering a MSCs , wherein the MSCs have been manipulated to remove sialic acids prior to administration to the subject.

Group IV, claims 34-36, drawn to a method of treating cancer in a subject comprising administering a small molecule that blocks interaction between Mesenchymal Stromal Cell (MSC)-sialic acids and lectins and/or between MSC-lectins and sialic acid.

Group V, claims 34-35, drawn to a method of treating cancer in a subject comprising administering a blocking antibody that blocks interaction between Mesenchymal Stromal Cell (MSC)-sialic acids and lectins and/or between MSC-lectins and sialic acid.

5.  The inventions listed as Groups I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The invention of Group I was found to have no special technical feature that defined the contribution over the prior art of US 20160022674 (see entire document).

The `674 publication teaches and claims methods of treating or preventing cancer comprising conjointly administering a glutaminase inhibitor and an anticancer agent such as a cytidine analog (see claims 1, 7, 61, 62 and 85).   Inhibiting or reducing sialylation of specifically MSC of the subject is considered inherent property to the cytidine analog once administered to the subject as is evidenced by instant claim 25 that cytidine analogs are sialyltransferase inhibitors.

Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art they do not have a single general inventive concept and so lack unity of invention.


Species Election

5.  This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

(i) If any one of Groups I-II is elected, Applicant is required to elect whether the inhibitor/sialdase is conjugated to a monoclonal antibody or not such as the on recited in claims 24, 31 . If applicant elect that the inhibitor/sialdase are conjugated to monoclonal antibodies, Applicant is further required to elect a specific antibody target (e.g., bone marrow microenviroment or MSCs) such as the one recited in claims 24 and 31. These are distinct species because their structures and modes of action are different which, in turn, address different therapeutic endpoints. In addition, these species are not obvious variants of each other based on the current record.  These Species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

(ii) If Group I is elected, Applicant is required to elect a particular sialyltransferase inhibitor (e.g., sialic acid analogs, cytidine analogs or flavonoids) such as the one recited in claims 25-27).  These are distinct species because their structures and modes of action are different which, in turn, address different therapeutic endpoints. In addition, these species are not obvious variants of each other based on the current record.  These Species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

These species are distinct because the pathological conditions differ in etiologies and therapeutic endpoints, and represent patentably distinct subject matter.

Applicant is required under 35 U.S.C 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

6.  Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).


7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 3, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644